Plaintiff was destitute and applied to defendant county poor commission for public charity relief. *Page 32 
The poor commission, for charitable purposes, had obtained timber tracts where public charges might procure fire wood and, in the administration of such purpose, had plaintiff mark limits to be observed by his fellow subjects of charity in their cutting of fire wood.
Plaintiff was a subject of public charity and not an employee of the county poor commission within the workmen's compensation law (2 Comp. Laws 1929, § 8407 et seq.).
The case is ruled by Vaivida v. City of Grand Rapids,264 Mich. 204 (88 A.L.R. 707); Davenport v. City of Detroit,268 Mich. 374; Oleksik v. City of Detroit, 268 Mich. 697. See, also, Village of West Milwaukee v. Industrial Commissionof Wisconsin, 216 Wis. 29 (255 N.W. 728); McBurney v.Industrial Accident Commission of California, 220 Cal. 124
(30 Pac. [2d] 414); Jackson v. North Carolina Emergency ReliefAdministration, 206 N.C. 274 (173 S.E. 580); Thomas F. Greene'sCase, 280 Mass. 506 (182 N.E. 857); Stiles v. Des MoinesCouncil Boy Scouts of America, 209 Iowa, 1235 (229 N.W. 841).
The award should be vacated, with costs.
NELSON SHARPE, BUTZEL, and EDWARD M. SHARPE, JJ., concurred with WIEST, J. *Page 33